Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment filed on June 18, 2021 has been received and made of record. In response to Non-Final Office Action mailed on January 22, 2021, applicants amended claims 1, 5, 6, 9, 10, 14, 15, and 18-20 of which claims 1, 18, and 20 are independent claims. Dependent claims 4, 11-13, 16, and 17 are maintained. Claims 21-24 have been added as new dependent claims. Therefore, claims 1, 4-6, and 9-24 are pending for consideration.

Information Disclosure Statement
3. The information disclosure statement(IDS) submitted filed along with the mailing date of the application amendment on June 18, 2021. The IDS submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered.

Response to Arguments

4. 	Applicants’ arguments in “Remarks” filed on June 18, 2021 with respect to the rejection of independent claims 1, and 18 have been fully considered, but are moot in view of new ground of rejection as necessitated by applicants’ amendment.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al.(US 2017/0147138 A1) (herein after Dow).

Regarding claim 18, Dow teaches an input assembly(rotating ring for device control, ring 110, fig.1) for controlling an electronic device(computing device 140, fig.1, Para-24, 29), the input assembly comprising:

a housing structure(housing 220, fig.2A, Para-26) providing:

an external surface(touch surface 230, fig.2A, Para-26); and

an internal surface(inner ring 210, fig.2A, Para-26) that at least partially defines a passageway(fig.2A) operative to receive a first digit(when worn a digit, Para-26) of a user's hand for wearing the input assembly(ring 110);

a plurality of sensors(fingerprint sensor, vascular scanner, touch surface, fig.2A, Para-33) at least partially protected by (housing 220, within the inner surface and outer surface of ring 110), the plurality of sensors comprising:

a first sensor(fingerprint sensor or vascular scanner, Para-33) operative to detect, within the passageway, a characteristic of the first digit when the input assembly is worn by the first digit(Para-33, 34, fig.4 and related text), wherein the characteristics comprises a biometric characteristic of the first digit indicative of an identity of the user(fig.4 and related text); and

a second sensor(touch surface 230, fig.2A, Para-26/27) operative to detect, at a portion of the external surface, a touch event by a second digit(user’s thumb, Para-26) of the user's hand when the input assembly is worn by the first digit(a finger, Para-26); and
 
a processor(processor(s) 604, fig.6, Para-49, 51) operative to generate control data based on the characteristic(vein patterns) and the touch event(contact on touch surface) for at least partially controlling an action of the electronic device(computing device 140, fig.1, Para-6).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 1, 4, 5, 9, 10, 12, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al.(US 2020/0142497 A1)(herein after ZHU) in view of Bai(US 10,139,906 B1).

Regarding claim 1, ZHU teaches an input assembly(wearable device 100, figs.1,2&11a-11d) for controlling an electronic device(Para-36; smartwatches 300, earphones 500, HMDs 600, remote devices 700, Para-71), the input assembly comprising:

a housing structure(ring-shaped housing 101, fig.2) providing:

an external surface(outer side 121, fig.2, Para-29); and

(inner side 122, fig.2, Para-29) that at least partially defines a passageway operative to receive a first digit(third finger, Para-32: in other embodiments, it is also possible that the wearable device 100 is worn on a third finger different from the first and second fingers 201, 202, fig.1) of a user's hand for wearing the input assembly(wearable device 100);

a plurality of sensors(first sensor 105, second sensor 106, fig.2) at least partially protected by the housing structure (Para 30-33), the plurality of sensors comprising:

a first sensor(sensor 105 or second sensor 106) operative to detect, at a first portion of the external surface(105 or 106, fig.2), a first touch event(sliding, tapping, moving close to apart from one another, Para-30, 83) by a second digit of the user's hand when the input assembly is worn by the first digit(1310, fig.9, Para-85); and

a second sensor(sensor 106 or second sensor 105) operative to detect, at a second portion of the external surface(106 or 105, fig.2), a second touch event(sliding, tapping, moving close to apart from one another, Para-30, 83) by a third digit of the user's hand(1320, fig.9, Para-86) when the input assembly is worn by the first digit; and
(controller 107, fig.2, Para-34,35) operative to generate control data based on the first touch event, the second touch event, [the third touch event or the forth touch event], for at least partially controlling an action of a user interface of the electronic device(1330, 1340, fig.9, Para-86).

Nevertheless, ZHU is not found to teach expressly the input assembly for controlling an electronic device, the input assembly comprising: a third sensor operative to detect, at a third portion of the external surface, a third touch event by a third digit of the user's hand when the input assembly is worn by the first digit; and a fourth sensor operative to detect, at a fourth portion of the external surface, a fourth touch event by a fourth digit of the user's hand when the input assembly is worn by the first digit; wherein the first portion of the external surface and the fourth portion of the external surface are on opposites sides of the passageway; and wherein the second portion of the external surface and the third portion of the external surface are on opposite sides of the passageway. 


However, Bai teaches a ring human-machine interface, wherein the input assembly comprising: 

a first sensor(any one of touch/proximity sensor 116 or 118, or sensors 132 or 134 or 136,  figs.2C,3A&3B) operative to detect, at a first portion of the external surface, a first touch event by a second digit(user’s thumb, fig.15A) of the user's hand when the input assembly is worn by the first digit(middle finger, fig.15A); and
 
a second sensor(any one of touch/proximity sensor 118 or 116, or sensors 132 or 134 or 136,  figs.2C,3A&3B) operative to detect, at a second portion of the external surface(figs.2C,3A&3B), a second touch event(fig.18A) by a third digit(index finger) of the user's hand when the input assembly is worn by the first digit(middle finger);

a third sensor(any one of touch/proximity sensor 116 or 118, or sensors 132 or 134 or 136,  figs.2C,3A&3B)  operative to detect, at a third portion of the external surface(figs.2C,3A&3B), a third touch event by a third digit(index finger, figs.7A,25A,25B &33) of the user's hand when the input assembly is worn by the first digit(middle finger, figs. figs.25A,25B &33); and 

a fourth sensor(any one of touch/proximity sensor 116 or 118, or sensors 134 or 132 or 136,  figs.2C,3A&3B) operative to detect, at a fourth portion of the external surface(figs.2C,3A,3B, 23A&23B), a fourth touch event by a fourth digit(ring finger, fig.8A) of the user's hand when the input assembly is worn by the first digit(middle finger, fig.8A); 

wherein the first portion of the external surface and the fourth portion of the external surface are on opposites sides of the passageway(118, fig.2c, 134, fig.3B); and 

wherein the second portion of the external surface and the third portion of the external surface are on opposite sides of the passageway(132, 134, fig.3B)(Col-12, Lines 24-26: the touch/proximity surface 116 of the ring 100 is divided into more contact regions(and each contact region has one or more independent touch/proximity sensors); also Col-2, Lines 26-30); and 

a processor(central microcontroller 156 or touch or proximity controller 158, fig.4, Col-5, Line-60 to Col-6, Line-12) operative to generate control data based on the first touch event, the second touch event, the third touch event or the forth touch event(Col-5, Line-60 to Col-6, Line-12), for at least partially controlling an action of a user interface of the electronic device(fig.5A, Col-6, Lines 22-44).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified ZHU with the teaching of 

Regarding claim 4, ZHU as modified by Bai teaches the input assembly of claim 1, wherein the first sensor is a switch (Para-83, ZHU).

Regarding claim 5, ZHU as modified by Bai teaches the input assembly of claim 4, wherein the forth sensor is a trackpad (capacitive sensors, Para-31, ZHU)(capacitive sensor is one kind of trackpads) (track pad is also disclosed by Bai, see figs.40A &40B). 

Regarding claim 9, ZHU as modified by Bai teaches the input assembly of claim 1, wherein the first portion, second portion, third portion, and fourth portion are curved portions of a periphery of the housing structure circumscribing the passageway(figs.2C, 3A&3B, Bai).

claim 10, ZHU as modified by Bai teaches the input assembly of claim 1, wherein:

 the first portion of the external surface and the second portion of the external surface are on adjacent sides of the passageway(figs.2C, 3A&3B, Bai);

the first portion of the external surface and the third portion of the external surface are on adjacent sides of the passageway(figs.2C, 3A&3B, Bai).

Regarding claim 12, ZHU as modified by Bai teaches the input assembly of claim 1, wherein:
 
the passageway extends between a first open end and a second open end(figs.2&3, ZHU); and
 
a tip of the first digit extends out from the passageway through the second open end when the input assembly is worn by the first digit(fig.2&3, ZHU).

Regarding claim 17, ZHU as modified by Bai teaches the input assembly of claim 1, wherein the input assembly further comprises communication circuitry(communication module 114, fig.2, Para-34, ZHU) operative to wirelessly communicate the control data to the electronic device(Para-47, ZHU).

claim 24, ZHU as modified by Bai teaches the input assembly of claim 1, wherein the first sensor is a different type of sensor than the fourth sensor and wherein the second sensor is a same type of sensor as the third sensor(touch/ proximity sensor, laser range sensors, infrared sensors, or ambient light sensors, Col-5, Lines 26-39, Bai).

11.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al.(US 2020/0142497 A1) in view of Bai(US 10,139,906 B1) and further in view of Mastandrea(US 2013/0027341 A1).

Regarding claim 6, ZHU as modified by Bai is not found to teach expressly the input assembly of claim 4, wherein the second sensor and the third sensor are switches.

However, Mastandrea teaches a wearable motion sensing computing interface, wherein the second sensor and the third 
sensor are switches(capacitive sense buttons 147 are regarded as second and third switches, fig.1H, Para-109).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ZHU further with the teaching of Mastandrea to include the feature in order to provide a finger 

Regarding claim 11, ZHU as modified by Bai teaches the input assembly of claim 10, wherein: 

the first sensor is a first switch(Para-83, ZHU);

the fourth sensor is a trackpad(capacitive sensors, Para-31, ZHU) (capacitive sensor is one kind of trackpads)(track pad is also disclosed by Bai, see figs.40A&40B).

Nevertheless, ZHU as modified by Bai is not found to teach expressly the input assembly wherein the second sensor is a second switch; and the third sensor is a third switch.

However, Mastandrea teaches a wearable motion sensing computing interface, wherein the second sensor is a second switch and the third sensor is a third switch(capacitive sense buttons 147 are regarded as second and third switches, fig.1H, Para-109) .

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ZHU further with the teaching of Mastandrea to include the feature in order to provide a finger mouse with less movement of hand away from keyboard to control cursor function and position which reduces hand fatigue that may lead to carpal tunnel syndrome as well as increase user interaction speed.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al.(US 2020/0142497 A1) in view of Bai(US 10,139,906 B1) and further in view of Xiong(US 2003/0214481 A1).

Regarding claim 13, ZHU as modified by Bai is not found to teach expressly the input assembly of claim 1, wherein: the passageway extends between an open end and a closed end; and a tip of the first digit is positioned within the passageway when the input assembly is worn by the first digit.

However, Xiong teaches a finger worn input device, wherein:

the passageway extends between an open end and a closed end (tip of thumb 22 is covered by sensor 27, fig.1); and
 
a tip of the first digit(thumb 22) is positioned within the passageway when the input assembly is worn by the first digit (fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ZHU further with the teaching of Xiong to include the feature in order to provide a totally ergonomic and space saving input system for Graphic User Interface application like internet browser by using wireless finger worn and operated input device in conjunction with an virtual keyboard displayed on screen which operated by the said input device.

13.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al.(US 2020/0142497 A1) in view of Bai(US 10,139,906 B1) and further in view of Dow et al.(US 2017/0147138 A1) (herein after Dow).

Regarding claim 14, ZHU as modified by Bai is not found to teach expressly the input assembly of claim 1, wherein the plurality of sensors further comprises a fifth sensor operative to detect, within the passageway, a characteristic of the first digit when the input assembly is worn by the first digit.

However, Dow teaches a rotating ring for controlling a device, wherein the plurality of sensors further comprises a [fifth] sensor(vascular scanner, Para-33) operative to detect, within (Para-33, 34, 43).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ZHU further with the teaching of Dow to include the feature in order to provide a wearable device, such as a smart ring, on a finger of a user capable of authenticating user by comparing vein patterns of the user.

Regarding claim 15, ZHU as modified by Bai and Dow teaches the input assembly of claim 14, wherein the processor is operative to generate the control data based on the characteristic(Para-44, Dow) and the first touch event, the second touch event, second touch event or the fourth touch event(Para 44-47, Dow).

Regarding claim 16, ZHU as modified by Bai and Dow teaches the input assembly of claim 14, wherein the characteristic comprises at least one of a biometric characteristic of the first digit(Para-33, 34, Dow), presence of the first digit within the passageway(Para-33, Dow), rotation of the first digit with respect to the internal surface, or translation of the first digit with respect to the internal surface(Para-61, ZHU).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al.(US 2017/0147138 A1) in view of LIM et al.(US 2019/0155385 A1)(herein after LIM).

Regarding claim 19, Dow is not found to teach expressly the input assembly of claim 18, further comprising a third sensor operative to detect, within the passageway, a second characteristic, wherein the second characteristic comprises at least one of a rotation of the first digit with respect to the internal surface or a translation of the first digit with respect to the internal surface.

However, LIM teaches a smart ring providing multi-mode control in a personal area network, further comprising a third sensor(fingerprint sensor 106, fig.1, Para-18)(fingerprint sensor works as both for user identity and finger movement)  operative to detect, within the passageway, a second characteristic, wherein the second characteristic comprises at least one of a rotation of the first digit with respect to the internal surface or a translation of the first digit with respect to the internal surface(Para-20; fig.6, Para-48).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dow with the teaching of LIM .

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al.(US 2017/0147138 A1) in view of ZHU et al.(US 2020/0 142497 A1)(herein after ZHU).

Regarding claim 19, Dow is not found to teach expressly the input assembly of claim 18, further comprising a third sensor operative to detect, within the passageway, a second characteristic, wherein the second characteristic comprises at least one of a rotation of the first digit with respect to the internal surface or a translation of the first digit with respect to the internal surface.

However, ZHU teaches a wearable device enabling multi-finger gestures, further comprising a third sensor(sensors 105 or 106, fig.2, Para-30) operative to detect, within the passageway, a second characteristic, wherein the second characteristic comprises at least one of a rotation of the first digit with respect to the internal surface or a translation of the first digit with respect to the internal surface(Para 60-61).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dow with the teaching of ZHU to include the feature in order to control a terminal device associated with the wearable device based on the multi-finger gesture.

Allowable Subject Matter

16.	Claims 20-23 are allowed.

17.	The following is an examiner’s statement of reasons for allowance:

Claim 20: None of the cited prior arts, alone or in combination, provide a reasonable motivation to fairly teach or suggest applicants’ claim invention, “------ determine a state of the input assembly based on the one or more first touch events; in accordance with a determination that the input assembly is in a first state, generate first control data based on simultaneous detection of the second touch event and the motion event for at least partially controlling a first action of the electronic device; and in accordance with a determination the input assembly is in a second state different than the first state, generate second control data based on simultaneous detection of the second touch event and the motion event for at least partially controlling a second action of the electronic device that is different than the first action” with all other limitations cited in claim 20.

Claims 21-23 are also allowed because of their dependency on the allowed base claims respectively.

Conclusion

18.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Examiner Note

19.	The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692